date aug sin department of the treasury internal_revenue_service washington d c l contact person id number telephone number op g 0-t 2d dear sir or madam this responds to your request_for_ruling dated date as supplemented by information submitted in your letters of date and june you ask us to consider whether the providing of services and facilities as described below will be functionally related to your exempt purposes and whether tax under sec_4941 of the internal_revenue_code will arise as the result of providing of such services and facilities you filed articles of incorporation as a domestic nonprofit corporation on date which provide you are organized exclusively for charitable purposes and limit your activities to meet the organization test provided in sec_501 of the internal_revenue_code_of_1986 code in date you filed an application_for recognition of exemption from income_tax as an organization described in sec_501 of the code in your application you stated your intent to provide and operate a home for the developmentally disabled and your expectation that between eight and ten developmentally disabled individuals would reside in the home you stated you would be supported by a combination of contributions from your founder investment_income foundation grants and resident fees you stated you owned property and were planning to build a facility for the above purposes on that land you were determined to be exempt from income_tax as an organization described in sec_501 c of the code and you were also determined to be a private_foundation in your ruling_request you iterate you are in the process of establishing an adult foster care home facility for developmentally disabled individuals who are severely and severely and mentally handicapped as those terms are used by the county community mental health services county where you are located typically such individuals are placed in institutions but group homes provide an alternative to institutionalization information provided by county confirms there is shortage of facilities of the type you propose and there is a waiting list of approximately one year for male individuals and six months for females before county is able to place such individuals in care you further indicate your facility will serve six individuals rather than the eight to ten individuals contemplated in your original application_for recognition of exemption this reduced number is a consequence of zoning restrictions information you submitted from the zoning administrator in the township where you are located confirms that you would be required to seek a zoning variance from the township if your facility were to attempt to serve more than six persons the zoning administrator of the township confirms that the citizens of the township would be unlikely to approve of a variance for your facility but state law supersedes ail zoning laws applicable facilities housing six or fewer individuals in re your ruling_request also provides detailed information about the proposed operation of your facility residents of your facility would be those requiring hour supervision state regulations permit you to charge such individuals a specified monthly fee payable from their social_security_benefits in addition the state reimburses you for the additional cost of necessities you indicate however that this provides only the barest essentials and does not permit residents to attain a quality of life non-handicapped persons would find acceptable you therefore expect to supply an environment and services above that provided by government allowances examples you cite of these services include recreational facilities transportation to work where a resident is able entertainment and shopping and individually designed separate living areas for each resident you will bear the cost of these upgraded standards using donations you expect to receive you indicate that you are committed to admitting only persons whose needs are equivalent and that any differences in care offered residents will be the result of changes ina resident's condition after admission finally you represent that you will operate your facility at its capacity of six individuals excepting brief vacancies occurring when a resident leaves the facility and is replaced by another you indicate one of the six residents in your facility will be a disqualified_person this individual has been tested by the county and found to meet the criteria for residence the remaining five individuals will also be tested by county and will be eligible as severely and multiply handicapped you have stipulated that all gifts grants and contributions you receive will be commingled and used to provide equal care for all residents sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation section d c of the code defines self-dealing as any direct or indirect furnishing of goods services or facilities between a private_foundation and a disqualified_person sec_4941 of the code provides that the furnishing of good services or facilities by a private_foundation to a disqualified_person shall not be an act of self-dealing if such furnishing is made on a basis no more favorable than that on which goods services or facilities are made available to the general_public sec_53 d -3 b of the foundation and similar excise_tax regulations provides the furnishing of goods services or facilities by a private_foundation to a disqualified_person is not considered an act of self-dealing if such goods services or facilities are made available to the general_public on at least as favorable a basis as they are made available to the disqualified_person this exception does not apply however unless such goods service or facilities are related within the meaning of sec_4942 of the code to the exercise or performance by a private_foundation of its charitable purpose sec_4942 of the code includes certain elderly care facilities in the definition of operating_foundation only if such facility meets the requirements of sec_4942 of the code sec_4942 of the code defines operating_foundation to include an organization which normally makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated sec_53 d -3 b of the regulations defines general_public to include those persons who because of the particular nature of the activities of the private_foundation would be reasonably expected to utilize such goods services or facilities of the private_foundation this provision does not apply unless there are a substantial number of persons other than disqualified persons who are actually utilizing such goods services or facilities this regulation cites as examples a private_foundation which makes recreational or park facilities to the general_public and disqualified persons on the same basis and the in re sale of a book or magazine to disqualified persons on the same terms as members of the general_public revrul_76_10 1976_1_cb_355 considered whether the use by a government_official a disqualified_person by definition of a private foundation's library meeting room would be an act of self- dealing the ruling held that generally the government official's use of foundation's facility would be an act of self-dealing in this circumstance however the room was made available on the same basis to both the disqualified_person and other community and civic groups in addition use of the room for communications between the government_official and members of the public was functionally related to the foundation's exempt_purpose of making the room available for civic and community purposes accordingly it was held that use by the government_official did not constitute an act of self-dealing revrul_76_459 1976_2_cb_369 considered whether a disqualified person's use of a private road owned by a private_foundation constituted an act of self-dealing the foundation’s museum property was adjacent to a manufacturing plant owned by a corporation which was the disqualified_person the road in question separated the foundation’s museum from the manufacturing plant and connects two public streets intersecting at either end the road is open at all times the museum is open and is used by museum visitors the corporation's employees and as a thoroughfare by the general_public there is no other convenient substitute for traveling between the two public streets and the road functions as integral part of the municipal street system the ruling holds that generally permitting a disqualified_person to use the road would be an act of self-dealing however the road is made available to the disqualified_person on the same basis as members of the general_public and a substantial number of persons other than disqualified persons actually use the road further use of the road as an entrance to the foundation's museum if functionally related to the operation of the museum in contrast to the above two revenue tulings revrul_79_374 1979_2_cb_387 considered whether office space rented to disqualified persons by a private_foundation was an act of self-dealing in this situation the foundation owned a small office building and use approximately half the available space the foundation conducted agricultural economics research_and_experimentation the remaining space was rented to disqualified persons engaged in agricultural activities not used by the foundation in its research it was held that although the disqualified_person was engaged in business in the same general subject area as the foundation’s research the activities of the disqualified persons did not contribute importantly to the foundation's research_and_experimentation because there was a lack of functional relationship the exception rules provided in sec_4941 did not apply sec_4942 of the code defines functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 of the code sec_513 of the code defines an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds to the exercise of performance by such organization of its charitable purpose or function constituting the basis for its exemption under sec_501 generally providing goods services or facilities to a disqualified_person would be an act of self- dealing you were organized and will be operated care and shelter for severely and multiply handicapped individuals and you were recognized as an organization described in sec_501 of the code as a result clearly the conduct of this activity and any income derived from this activity would not be considered as sums derived from an unrelated_trade_or_business your intent to utilize your facility for the benefit of persons meeting the criteria for severe and multiply handicapped in county and to conduct this activity for the benefit of the maximum number of persons permitted by law indicates members of the general_public will benefit to the maximum degree consistent with your capacity your commitment to provide goods services and facilities to a disqualified_person brings you within the exception to self- 02d in re dealing contained in sec_4941 of the code based on the above it is held the facilities and services provided by you are available to the general_public and are functionally related to your exempt purposes and your provision of facilities and services to a disqualified_person on the same basis as members of the general_public will not be treated as an act of self-dealing because this letter could help resolve any questions about your tax status you should keep it with your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to your key district_director this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely mlgned geriend carey garland a carter chief exempt_organizations technical branch
